[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: MOTION FOR PROTECTIVE ORDER (#131)
The plaintiffs motion for protective order, having been heard, it is hereby Ordered:
1.) The court notes that the parties have agreed that: (a) the plaintiff will withdraw all deposition subpoenas served upon administrative employees and officers of the plaintiff including the plaintiffs chief executive officer; (b) the plaintiff will make a good faith effort to provide the defendant with the name or names of persons with knowledge as to how the amounts charged in the defendant's bill for medical services were arrived at; and (c) the plaintiff will provide this information within two weeks of the date of this order.
2). The motion for protective order as to the physician deponents is denied.
DEVLIN, J.